1

2

3                             UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                                 ***

6     NATHANIEL WILLIAMS,                               Case No. 3:21-cv-00082-MMD-CLB

7                                    Plaintiff,                       ORDER
             v.
8
      M. WARD, et al.,
9
                                Defendants.
10

11   I.     DISCUSSION

12          Plaintiff Nathaniel Williams initiated this action with an application to proceed in

13   forma pauperis, and a civil rights complaint under 42 U.S.C. § 1983. (ECF Nos. 1, 1-

14   1.) Williams has now filed a motion requesting that the Court dismiss this case without

15   prejudice. (ECF No. 4.) Under Federal Rule of Civil Procedure 41(a)(1), a plaintiff may

16   dismiss an action without a court order by filing “a notice of dismissal before the

17   opposing party serves either an answer or a motion for summary judgment.” Fed. R.

18   Civ. P. 41(a)(1)(A)(i). The Complaint has not been served on the Defendants, and,

19   thus, the Defendants have not filed an answer or a motion for summary judgment.

20   Accordingly, the Court grants Plaintiff’s motion to voluntarily dismiss this action without

21   prejudice.

22   II.    CONCLUSION

23          For the foregoing reasons, it is ordered that the motion for voluntary dismissal

24   without prejudice (ECF No. 4) is granted.

25          It is further ordered that this action is dismissed in its entirety without prejudice.

26          It is further ordered that Plaintiff’s application to proceed in forma pauperis

27   (ECF No. 1) is denied as moot.

28   ///
                                                   1
1    The Clerk of Court is directed to close this case.

2    DATED THIS 18th Day of May 2021.

3

4

5                                       MIRANDA M. DU
                                        CHIEF UNITED STATES DISTRICT JUDGE
6

7

8

9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                         2
